DETAILED ACTION
This action is in response to the Amendment dated 06 April 2022. Claims 1 and 7are amended. Claims 3-4 and 9-10 had been canceled before. No claim has been added. Claims 1-2, 5-8 and 11-12 remain pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Following amendment, the last limitation in claim 1 recites “determining the weight of an extended character combination of is 0.9 of the weight of the character combinations”.  It appears that “of” in the above limitation is a typo that has been left behind after the amendment (compared to claim 7), therefore it needs to be removed. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 recites the newly added limitations “ the shortest distance” and “the second shortest distance”. There is insufficient antecedent bases for “shortest distance” and  “second shortest distance” in the claims. 
Claims 2, 5-6, 8 and 11-12 depend from the independent claims 1 and 7. Therefore, these claims are rejected for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8 and 10-12  are rejected under 35 U.S.C. 103 as being unpatentable over KAY et al. (US20130046544A1) in view of KUZMIN (US20120254197A1) and further view of WANG (CN103699233B) and further view of MANSFIELD et al. (US20080259022A1) and further view of HU (US20150355727A1).

As to claim 1, KAY teaches a method for ranking candidates in an input method, implemented in a system including an input interface, a memory, and a processor coupled to the input interface and the memory (KAY: Abstract, method for entering text from a user includes a programmed processor that receives inputs from the user and disambiguates the inputs to present word choices corresponding to the text), comprising: receiving, through the input interface, an initial key code string using the input method (KAY: par. 0041, A user interface provided to a user on one or more of the remotely located computing devices will provide a character (or string of characters); for each of characters in the initial key code string, obtaining, by the processor, a weight of each of the characters in the initial key code string and weights of surrounding characters according to distances of each of the characters to the initial key code string (KAY: Figs. 8B-8E, Fig. 9B, par. 0162, “distance function” provides a method of deriving a distance score, which reflects the separation between the location of a particular input feature and the location of a particular key in a virtual keyboard. A “proximity metric” provides a method of deriving a proximity weight. A “proximity weight” reflects the likelihood or probability that a user intended to indicate a particular keystroke by an input feature, based on the separation between the location of the input feature and the location of a particular corresponding key in a virtual keyboard), saving, in the memory, candidate characters in a first level of character nodes of a dictionary as root nodes, the candidate characters matching a first character in the initial key code string and surrounding characters of the first character (KAY: Fig. 9A, par. 0175, At block 915, the word submodule may pre-filter the dictionaries using some portion of the input sequence); for each root node, calculating, by the processor, weights of character combinations obtained from a dictionary (KAY: Fig. 9A, par. 0177, the word submodule determines the matching score for the selected word by evaluating a match metric using input sequence, context, word length, and language data), including: for character nodes in an N-th level of the dictionary, reading, by the processor, previous character combinations corresponding to a parent node of a current node and previous weights each corresponding to one of the previous character combinations, N being an integer greater than one (KAY: Fig. 9A, par. 0176, At block 920, the word submodule selects the next word in the subgroup on the basis of language data, context, word length, and/or any other suitable factors); for the character combination carrying no tag, combining the character of the current node with a character combination carrying no tag of the parent node into a character combination corresponding to the character combination carrying no tag of the current node, and updating and saving a weight of 0.9 or less of the full value (KAY: Fig. 9B, par. 0187, the word submodule sets a word's matching score to a default score, which may be a unity value of 1. A loop for each character in the word then begins, as shown at block 974. At block 975, the word submodule retrieves the character set and related proximity weight); matching characters of sub-nodes of the current node with the characters in the N-th level of the key code string weight list; in response to a match, combining the character of the current node with the character combination carrying no tag of the parent node into a character combination corresponding to a character combination of the current node with a key-missing process tag, and updating and saving a weight of the full value; and in response to no match, saving no weight (KAY: Fig. 9B, par. 0188, the submodule determines whether the character appears in the retrieved character set, and if it does, it uses the retrieved proximity weight associated with the character. Otherwise, if the character does not appear in the retrieved character set, the submodule may use a default proximity weight (e.g., a low weight) specified by a disambiguation module, terminate the loop 974, or end the process 990 by returning a default matching score (e.g., a score of zero or other default matching score)); matching the character of the current node with characters in a (N+1)-th level of the key code string weight list; in response to a match, combining the character of the current node with the character combination carrying no tag of the parent node into a character combination corresponding to a character combination of the current node with an extra-input process tag, and updating and saving a weight of the full value; and in response to no match, saving no weight (KAY: Fig. 9B, par. 0190, the word submodule tests whether there are any more characters to process in the word and whether there are more intentional features in the input sequence. If both conditions are satisfied, the character loop repeats); for a character combination carrying a tag, matching the characters of sub-nodes of the current node with the characters in the N-th level of the hierarchical key code string weight list; in response to a match, combining the character of the current node and a character combination carrying a tag of the parent node into a character combination carrying a tag corresponding to the current node, and updating and saving a weight of 0.9 of the full value; and in response to no match, saving no weight (KAY: Fig. 9B, par. 0190, If both conditions are satisfied, the character loop repeats starting at block 975. Otherwise the process proceeds to block 980). The motivation to combine is the same as that used for claim 1; and based on the weights of the character combinations, ranking, by the processor, candidates corresponding to the character combinations (KAY: par. 0071, The list of words is then sorted based on that score and returned to the user interface); wherein the types of the character combinations corresponding to the parent node comprise at least one of a character combination carrying no tag (KAY: par. 0195, there may be no penalty or a low penalty assessed for character changes needed after the Lth position in the word), and/or a character combination carrying a key-missing process tag (KAY; par. 0196, the word submodule may assign a zero or low penalty for character additions or deletions involving characters that are reflected by the full input sequence, including both intentional and incidental features), and/or a character combination carrying an extra-input process tag (KAY: par. 0197, the word submodule may assign a zero or low penalty for character additions or deletions caused by repeating characters or repeating keystrokes). 
KAY does not teach and establishing, by the processor, a hierarchical key code string weight list comprising the characters in the initial key code string and the corresponding surrounding characters with the weights thereof, arranged in a hierarchical structure, the hierarchical structure being determined based on a character input order of the characters in the initial key code string and the weights with the key code string in the shortest distance having a full value, the key code string in the second shortest distance having 0.9 of the full value, and the key code string in the second shortest distance having 0.8 of the full value; matching, by the processor, a character of the current node with characters in an N-th level of the hierarchical key code string weight list; in response to a match, combining, by the processor, the character of the current node with the previous character combinations to form character combinations corresponding to the current node, adding, by the processor, a weight of the character of the current node to the previous weights to form weights corresponding to the character combinations, and saving, in the memory, the character combinations corresponding to the current node and the weights corresponding to the character combinations; in response to no match, determining, by the processor, character combinations corresponding to the current node and weights corresponding to the character combinations according to types of the character combinations corresponding to the parent node, comprises: and further in response to a weight associated with any one of the character combinations corresponding to the parent node being equal to a weight associated with another one of the character combinations, determining the weight of an extended character combination of is 0.9 of the weight of the character combinations.
In similar field of endeavor, KUZMIN teaches and establishing, by the processor, a hierarchical key code string weight list comprising the characters in the initial key code string and the corresponding surrounding characters with the weights thereof, arranged in a hierarchical structure (KUZMIN: par. 0023, The method may comprise using the processor to construct an extraction tree based upon an ordered list of a plurality of objects, each object having an object description and associated weighted value), the hierarchical structure being determined based on a character input order of the characters in the initial key code string and the weights (KUZMIN: par. 0023, The plurality of nodes may comprise at least one parent node, and a plurality of ordered child nodes associated therewith and having overlapping node ranges. The method may include using the processor and the input component to traverse the extraction tree, based upon user input from the input component, along an access path from a root node to a terminal node including a selected access object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KAY method to include the teachings of KUZMIN for  establishing, by the processor, a hierarchical key code string weight list comprising the characters in the initial key code string and the corresponding surrounding characters with the weights thereof, arranged in a hierarchical structure, the hierarchical structure being determined based on a character input order of the characters in the initial key code string and the weights. Such a person would have been motivated to make this combination as Access to data objects in large data collections using limited input interfaces may be a problem for a wide range of consumer and industrial applications and devices (KUZMIN: par. 0003).

KAY and KUZMIN do not teach with the key code string in the shortest distance having a full value, the key code string in the second shortest distance having 0.9 of the full value, and the key code string in the second shortest distance having 0.8 of the full value; matching, by the processor, a character of the current node with characters in an N-th level of the hierarchical key code string weight list; in response to a match, combining, by the processor, the character of the current node with the previous character combinations to form character combinations corresponding to the current node, adding, by the processor, a weight of the character of the current node of the full value to the previous weights to form weights corresponding to the character combinations, and saving, in the memory, the character combinations corresponding to the current node and the weights corresponding to the character combinations; in response to no match, determining, by the processor, character combinations corresponding to the current node and weights corresponding to the character combinations according to types of the character combinations corresponding to the parent node, comprises: and further in response to a weight associated with any one of the character combinations corresponding to the parent node being equal to a weight associated with another one of the character combinations, determining the weight of an extended character combination of is 0.9 of the weight of the character combinations.
In similar field of endeavor, WANG teaches with the key code string in the shortest distance having a full value, the key code string in the second shortest distance having 0.9 of the full value, and the key code string in the second shortest distance having 0.8 of the full value (WANG: Table 2, pars. 0091-0097, for example par. 0093, different similarity weights are set for distance values in different value ranges, as shown in Table 2, which is a correspondence table between distance ranges and similarity weights; par. 0095, When distance range is 0-10 cm, the similarity weight is 0.9 and when the distance range is 1-1.5 cm, the similarity weight is 0.8); and further in response to a weight associated with any one of the character combinations corresponding to the parent node being equal to a weight associated with another one of the character combinations, determining the weight of an extended character combination of is 0.9 of the weight of the character combinations (WANG: Table 4, pars. 0165-0169, for example par. 0165, the corresponding relationship between the edit distance range and the second weight value may be preset, and the corresponding second weight value is obtained by looking up a table according to the calculated edit distance; par. 0166, As shown in Table 4, it is a correspondence table between the edit distance range and the second weight; par. 0168, when edit distance rang is 0-1, the second weight is 90% (i.e. 0.9)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KAY and KUZMIN method to include the teachings of WANG wherein with the key code string in the shortest distance having a full value, the key code string in the second shortest distance having 0.9 of the full value, and the key code string in the second shortest distance having 0.8 of the full value; and further in response to a weight associated with any one of the character combinations corresponding to the parent node being equal to a weight associated with another one of the character combinations, determining the weight of an extended character combination of is 0.9 of the weight of the character combinations. Such a person would have been motivated to make this combination as When multiple characters in the character string are input in wrong positions at the same time, the existing technical solutions are more difficult to effectively correct errors. Similarly, input errors caused by the keys pressed by the user deviate from the actual expected keys also occur on physical keyboards from time to time.  the present invention provides a string input method and an input device, so that during the string input process, even if the user terminal clicks or touches other buttons around the desired button due to mistakes, it can still select the string option. The correct input string is obtained in , which improves the input efficiency of the string (WANG: pars. 0005-0007).

KAY, KUZMIN and WANG do not teach matching, by the processor, a character of the current node with characters in an N-th level of the hierarchical key code string weight list; in response to a match, combining, by the processor, the character of the current node with the previous character combinations to form character combinations corresponding to the current node, adding, by the processor, a weight of the character of the current node of the full value to the previous weights to form weights corresponding to the character combinations, and saving, in the memory, the character combinations corresponding to the current node and the weights corresponding to the character combinations; in response to no match, determining, by the processor, character combinations corresponding to the current node and weights corresponding to the character combinations according to types of the character combinations corresponding to the parent node.
In similar field of endeavor, MANSFIELD teaches matching, by the processor, a character of the current node with characters in an N-th level of the hierarchical key code string weight list (MANSFIELD: Fig. 3, par. 0060, The recursive process starts with identifying a grandchild node (regardless of whether the grandchild node corresponds to a complete or partial word) of the input sequence node whose weight is sufficient to meet a predefined criterion for promotion to be a child node of the input sequence node); in response to no match, determining, by the processor, character combinations corresponding to the current node and weights corresponding to the character combinations according to types of the character combinations corresponding to the parent node (MANSFIELD: Fig. 3, par. 0061, When there are no longer any grandchildren nodes of the input sequence node that meet the predefined criterion for promotion (308—no), the children of the input sequence node are sorted by their weights (318). One or more of the character sequences (which may include partial words, complete words, and/or phrases with two or more words) corresponding to the highest weighted children nodes are presented to the user (320)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KAY, KUZMIN and WANG method to include the teachings of MANSFIELD for matching, by the processor, a character of the current node with characters in an N-th level of the hierarchical key code string weight list; in response to no match, determining, by the processor, character combinations corresponding to the current node and weights corresponding to the character combinations according to types of the character combinations corresponding to the parent node. Such a person would have been motivated to make this combination as there is a need for more efficient interfaces for entering text on a portable device (MANSFIELD: par. 0004).
KAY, KUZMIN, WANG and MANSFIELD do not teach in response to a match, combining, by the processor, the character of the current node with the previous character combinations to form character combinations corresponding to the current node, adding, by the processor, a weight of the character of the current node of the full value to the previous weights to form weights corresponding to the character combinations, and saving, in the memory, the character combinations corresponding to the current node and the weights corresponding to the character combinations, comprises: and further in response to a weight associated with any one of the character combinations corresponding to the parent node being equal to a weight associated with another one of the character combinations, determining the weight of the character combination to be higher than the weight of an extended character combination of the character combinations.
In similar field of endeavor, HU teaches in response to a match, combining, by the processor, the character of the current node with the previous character combinations to form character combinations corresponding to the current node (HU: par. 0092, obtain a character set corresponding to the swipe input data, the character set comprising characters and correction weighs of the characters corresponding to the swipe input data), adding, by the processor, a weight of the character of the current node of the full value to the previous weights to form weights corresponding to the character combinations, and saving, in the memory, the character combinations corresponding to the current node and the weights corresponding to the character combinations (HU: par. 0129, The correction weight of a particular character refers to the degree of closeness of the particular character to the correct character that a user intends to type … the dictionary module 73 seeks in the word database and word usage-frequency database for candidate words based on the character set and characters that have already been typed, predicts candidate words that the user is likely to type, and obtains usage-frequency weights from the word usage-frequency database for the candidate words. The candidate module 72 is connected to the correction module 71 and the dictionary module 73, the candidate module 72 multiplies together the correction weight of the character and the usage-frequency weight of the candidate word to generate a priority weight of the candidate word).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KAY, KUZMIN, WANG and MANSFIELD method to include the teachings of HU wherein in response to a match, combining, by the processor, the character of the current node with the previous character combinations to form character combinations corresponding to the current node, adding, by the processor, a weight of the character of the current node of the full value to the previous weights to form weights corresponding to the character combinations, and saving, in the memory, the character combinations corresponding to the current node and the weights corresponding to the character combinations. Such a person would have been motivated to make this combination as through these steps, the user's input speed and accuracy are greatly improved (HU: par. 0014).

As to claim 2, KAY, KUZMIN, WANG, MANSFIELD and HU teach the limitations of claim 1. KAY further teaches recording touch-point coordinates of touch points on the input interface in response to an input of the initial key code string (KAY: par.0128, the disambiguation module may wait for and receive from the operating system a finger down notification, a finger move notification, and/or a finger up notification, each of which is accompanied by a set of (x,y,t) or (x,y,t,p) coordinates, where x is the x-position of a user's finger on the display, y is the y-position of the user's finger, t is the time or a clock reference for those inputs, and p is an optional pressure measurement (for a pressure sensitive screen)); for each of the touch-point coordinates, determining a key associated with the touch-point coordinate and keys surrounding the key (KAY: Fig. 8A, par. 0164, The loop begins at block 812, where the character selection submodule determines the location of the key by using the area-key mapping); calculating first distances between the key associated with the touch-point coordinate and the keys surrounding the key (KAY: Fig. 8A, par. 0164, at block 815, the character selection submodule calculates the key's distance score by evaluating the applicable distance function using the location of the key and the location of the input feature); and according to the first distances of the keys, determining a weight of a key value of the key associated with the touch-point coordinate and weights of key values of the keys surrounding the key (KAY: Fig. 8A, par. 0164, the process proceeds to block 824, where the character selection submodule calculate the key's proximity weight by evaluating the applicable proximity metric using the location of the key, the location of the input feature and/or the distance score). KUZMIN further teaches and establishing the hierarchical key code string weight list based on the character input order of characters in the initial key code string (KUZMIN: par. 0023, The method may comprise using the processor to construct an extraction tree based upon an ordered list of a plurality of objects, each object having an object description and associated weighted value). The motivation to combine is the same as that used for claim 1.

As to claim 5, KAY, KUZMIN, WANG, MANSFIELD and HU teach the limitations of claim 1. KAY further teaches in response to determining a character combination carrying a key-missing process tag among the character combinations, adjusting a weight of the character combination carrying the key-missing process tag according to a first preset rule (KAY: par. 196, the penalty assessed may be a function of the proximity weight associated with the missing character); in response to determining a character combination carrying an extra-input process tag among the character combinations, adjusting a weight of the character combination carrying the extra-input process tag according to a second first preset rule (KAY: par. 145, the disambiguation module may adjust its character selection parameters if a user always overshoots or undershoots a character at a corner (or does so in certain cases), if a user wiggles slightly during a tap in an effort to apparently provide extra emphasis or indicate a repeated letter, if the user typically pauses mid-segment in order to indicate an intended keystroke, etc. As another specific example, the disambiguation module may adjust applicable distance function and/or proximity metric parameters); based on at least one of weights of character combinations carrying no tag, adjusted weights of character combinations carrying the key-missing process tag, or adjusted weights of character combinations carrying the extra-input tag, ranking the candidates corresponding to the character combinations (KAY: par. 0081, The disambiguation module resolves the received user input to generate a suggested list of word choices (a “word choice list”) that may be rank-ordered). The motivation to combine is the same as that used for claim 1.

As to claim 6, KAY, KUZMIN, WANG, MANSFIELD and HU teach the limitations of claim 5. KAY further teaches according to the at least one of the weights of the character combinations carrying no tag, the adjusted weights of the character combinations carrying the key-missing process tag, the adjusted weights of the character combinations carrying the extra-input process tag, and criteria including frequencies of the character combinations, usage frequencies of the character combinations, time periods from a moment the character combinations are lastly used to a current moment, and multi-element relationships between the character combinations and previously inputted words, calculating a comprehensive weight for each of the character combinations (KAY: par. 0143, the disambiguation module may update frequency and recency information related to the selected word and/or may add a user-created word to a user-specific dictionary; par. 0191, In one implementation, the word submodule scales the matching score by the frequency of use. As another example, the word submodule may increase a matching score based on context data, for example, the matching score may be increased if the user has utilized the same word in the same type of data field and/or the same application. As yet another example, if the surrounding sentence context (e.g., previous words entered by the user) suggests that the word is more or less likely, the matching score may be adjusted upward or downward); and based on comprehensive weights of the character combinations, ranking the candidates corresponding to the character combinations (KAY: par. 0081, The disambiguation module resolves the received user input to generate a suggested list of word choices (a “word choice list”) that may be rank-ordered).  The motivation to combine is the same as that used for claim 1.

As to claim 7, KAY, KUZMIN, WANG, MANSFIELD and HU teach a system. Claim 7 discloses substantially the same limitations as claim 1. Therefore, it is rejected with the same rationale as claims 1.

As to claim 8, KAY, KUZMIN, WANG, MANSFIELD and HU teach the system as described in claim 7. Moreover, claim 8 discloses substantially the same limitations as claim 2. Therefore, it is rejected with the same rationale as claims 2.

As to claim 11, KAY, KUZMIN, WANG, MANSFIELD and HU teach the system as described in claim 7. Moreover, claim 11 discloses substantially the same limitations as claim 5. Therefore, it is rejected with the same rationale as claims 5.

As to claim 12, KAY, KUZMIN, WANG, MANSFIELD and HU teach the system as described in claim 11. Moreover, claim 12 discloses substantially the same limitations as claim 6. Therefore, it is rejected with the same rationale as claims 6.

Response to Arguments 
Applicant argues that [“As can be seen, Kay in view Kuzmin, further in view of Mansfield and further in view of Hu, and further in view of Longe, either taken alone or in combination do not teach or suggest at least the above quoted elements of the currently amended claim land thus independent claim 1 is allowable” (Page 17)]. 
The argument described above, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication Number
Filing Date
Title
US9659002B2
2010-03-30
System and method for inputting text into electronic devices
US8516367B2
2009-09-29
Proximity weighted predictive key entry
US20140237356A1
2014-01-17
Text input method and device
US20170220129A1
2015-07-20
Predictive Text Input Method and Device
US20130339895A1
2013-08-27
System and method for text entry
US20150248386A1
2013-09-04
Method, device, and terminal equipment for enabling intelligent association in input method
US20090193334A1
2009-04-01
Predictive text input system and method involving two concurrent ranking means
US10809914B2
2018-12-13
System and method for inputting text into electronic devices
US6259436B1
1998-12-22
Apparatus and method for determining selection of touchable items on a computer touchscreen by an imprecise touch



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174